DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination after RCE filed 06/05/2021. 
The status of the Claims is as follows:
Claims 1-37 have been cancelled;
Claims 38 and 45 have been amended;
Claim 50 is new. 
Claims 38-50 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2021 has been entered.

Allowable Subject Matter
Claims 38-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed sleeve support including an inclined section and a generally vertical terminal section that meet at an angle in a plane from which the general vertical terminal section extends generally perpendicularly 

The Prior Art Bieringer for example, discloses the hopper support (6, 8, 9) includes an inclined section (annotated Fig. 1) and a generally vertical terminal section (annotated Fig. 1), wherein the inclined section (annotated Fig. 1) and the generally vertical terminal section (annotated Fig. 1) connect via a guide in a plane (annotated Fig. 1), the generally vertical terminal section (annotated Fig. 1) extending generally perpendicularly to said plane (annotated Fig. 1) and the inclined portion (annotated Fig. 1) extending at a non-perpendicular angle to said plane (annotated Fig. 1)

Bieringer does not teach the generally vertical terminal section and the inclined section meet in a plane, as recited in Claim 38. 

Dawson US 6971808 teaches a hopper that includes a generally vertical terminal section (5) and an inclined section (7) that meet at an angle in a plane from which the general vertical terminal section extends generally perpendicularly and from which the inclined section extends at a non-perpendicular angle (Fig. 1) However Dawson teaches a hopper holding cards for a printing machine and further teaches the hopper is maneuvered into various positions via a pillar 8, which is pivotally attached to the hopper 3 and can be swung ainti-clockwise relative to the hopper for loading. (Col 4 lines 6-43) The Claims of the instant application require the sleeves to be loaded from the claimed inclined section and fed from the vertical terminal section. If the pillar (8) of Dawson is swung down for loading, the loading section is not the inclined section as required in claims. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731